Citation Nr: 1605482	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-29 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO, inter alia, denied service connection for hypertension claimed as secondary to PTSD, as well as, denied service connection for bilateral hearing loss and tinnitus.  In June 2011, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been associated with the paper file.

In March 2014, the Board determined that the Veteran was not entitled to service connection for hypertension to include as secondary to service-connected PTSD.  At that time, the Board also remanded for further development the claims for service connection for hearing loss and tinnitus.  The Veteran appealed the Board's March 2014 decision with respect to the hypertension claim, to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a joint motion for remand, filed by representatives for parties, vacating that portion of the decision in which the Board denied service connection for hypertension and remanding those matters to the Board for further proceedings consistent with the joint motion.  Of note, in an August 2014 rating decision, the AOJ granted the claims for service connection for hearing loss and tinnitus and those issues are no longer on appeal.

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, in May 2015, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  Such development having been completed (as explained in more detail, below), the claim on appeal  is ready for adjudication. 

This appeal has been  processed utilizing the paperless, electronic  Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Hypertension was not shown in service or for many years thereafter, and there is no lay or medical suggestion that hypertension had its onset during service or is otherwise medically related to service.

3.  There is no competent evidence or opinion indicating that the Veteran's PTSD caused his hypertension, and the only competent, probative opinion to address whether the Veteran's PTSD has aggravated his hypertension weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for hypertension, claimed as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection on direct and secondary bases.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, the October 2010 pre-rating letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2011 rating decision reflects the initial adjudication of the claim after the issuance of the October 2010 letter.  Hence, the October 2010 letter met the VCAA's content of notice and timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records, an internet article submitted by the Veteran, the report of an October 2010 VA examination, September 2015 VA addendum opinion.  Also of record and considered in connection with the appeal is the transcript of the April 2012 Board. hearing, along with  various written statements provided by the Veteran, and by his representative, on his behalf.  As explained below, the Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.  

was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court)  held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth 38 C.F.R. § 3.103, and that the hearing was legally sufficient. 

Here, during the April 2012 hearing, the undersigned identified the issue on appeal and elicited testimony pertinent to the etiology of the Veteran's claimed hypertension, including whether there were any outstanding medical records available.  See Hearing Transcript (T.) at pages 2 - 15.  Further, the Veteran was informed that there was currently no medical link between his hypertension and PTSD.  T. page 10.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  , During the hearing, the Veteran was asked whether it would be worth leaving the record open for 60 days in order for him to obtain a medical opinion to support his claim that his hypertension is secondary to his PTSD, but the Veteran indicated that he was not sure he could obtain such an opinion.  T. page 11. Moreover, after the hearing, the Board sought further development of the claim.


In May 2015, the Board remanded the claim on appeal, primarily for the purpose of o obtaining outstanding treatment records, and obtaining a VA addendum opinion.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, in the May 2015 remand, the Board instructed the AOJ to request any additional information from the Veteran regarding medical treatment, to include authorization to obtain any outstanding, private treatment records.  In compliance with the remand directive, the AOJ sent a letter to the Veteran in June 2015, specifically requesting that the Veteran either submit outstanding private treatment records, or an authorization and consent form for the same so that VA could obtain the records on his behalf.  As noted, in this regard, VA treatment records reflect that the Veteran was treated privately for his hypertension prior to June 2007.  In response to the AOJ's letter later in June 2015,  the  Veteran indicated  only that he did not have any additional records to supply, and that  that no other information was available at that time , notably, he did not request that VA obtain such records on his behalf or provide authorization to enable VA to do so.    He indicated.  The AOJ obtained and associated outstanding VA treatment records with the file and obtained a VA addendum opinion in September 2015 (specifically addressing aggravation) after associating the records with the file.  The claim was readjudicated in an October 2015 SSOC. 

On this record, the Board finds that the AOJ substantially complied with the Board's remand directives, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  
In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (1 year for hypertension) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At the outset, the Board notes that, although the AOJ considered the claim for service connection of hypertension on both direct and secondary theories of entitlement, there is actually no evidence or allegation that hypertension had its onset during, or is otherwise medically-related to, service.  The service treatment records are negative for any complaints, finding or diagnosis related to hypertension.  No hypertension was shown, nor is alleged to have been diagnosed, during service.  Moreover, as indicated below, there is no documented evidence of hypertension for 26 years after service - a factor that would tend to weigh against a claim for direct service connection - if, in fact, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, however, the Veteran has only asserted that his hypertension is secondary to his PTSD.  Given the complete absence of evidence or allegation that hypertension is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit its discussion to secondary service connection.  Moreover, the parties to the April 2015 joint motion for remand did not indicate that the Board should have further addressed service connection for hypertension on a direct basis. 

In this case, the Veteran is service connected for PTSD.  He has reported that the initial PTSD and hypertension diagnoses occurred around the same time, in the mid-late 1980's.  T. page 7; see also Veteran's October 2010 statement.  The medical evidence of record does not indicate an exact date of the initial diagnosis of hypertension.  A June 2007 VA outpatient treatment record indicates the Veteran's initial VA treatment for hypertension.  At that time, he reported that he had a history of hypertension and that he took hypertension medication, Enalapril.  The VA physician kept him on the same medication, at the same dosage rate of 5 mg as needed, every day.  In October 2007, his hypertension medication was raised to 10 mg every day.  At the October 2010 VA examination, he reported that his dosage was 15 mg, twice per day.  Subsequent VA treatment records continue to reflect a dosage of 10 mg tablets, taken in the form of 15 mg twice per day (i.e., 10 mg tablets, take one and one-half tablets twice per day).    

The Veteran contends that the stress associated with PTSD causes his heart to pump harder and blood pressure to rise.  T. page 9.  During the Board hearing, he reported that episodes of panic attacks and the like associated with PTSD bring on his feeling that his heart is racing and blood pressure is rising.  He also reported that prior to service, he had normal blood pressure.  T. page 9. 

The Veteran underwent a VA examination for his claimed hypertension in October 2010.  Following a physical examination and a review of the Veteran's claims file, the examiner noted that she could not form an opinion as to whether the Veteran's hypertension was related to his PTSD, without resort to mere speculation.  In explanation, she detailed an extensive list of the risk factors for the Veteran's hypertension, including sleep apnea, hyperlipidemia, obesity, a family history of hypertension, smoking, past alcohol abuse issues, and PTSD.  The examiner opined that all of these factors can contribute to having hypertension and that "[it] would be mere speculation to say that only PTSD is the cause of his hypertension."  Further, she also noted that some of the risk factors other than PTSD, could be the sole cause of the hypertension.  The Board points out that the VA examiner's conclusion that she could not reach an opinion without resort to mere speculation, cannot be construed herein as an actual medical opinion weighing either for or against the claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009). 

With respect to the matter of whether the Veteran's PTSD caused his hypertension, the Board notes that there is no opinion of record in favor of, or against, such a theory of entitlement.  contention.  Neither the Veteran nor his representative has presented, identified, or alluded to the existence of a medical opinion supporting a finding of secondary service connection on the basis of causation, and, as noted, the  October 2010VA examiner stated that an opinion could not be provided without resort to mere speculation.  

In cases involving a VA examiner's finding that an opinion cannot be rendered without resorting to speculation, the Court has noted that VA is not required to proceed through multiple iterations of repetitive medical examinations until it has obtained a conclusive opinion or formally declares that further examinations would be futile.  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  It must be clear, however, from some combination of the examiner's opinion and the Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for full consideration of all pertinent and available medical facts.  Id.

The United States Court of Appeals for Veterans Claims (Court) has prescribed that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id. at 389.  Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id. at 390.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined.

In this case, in October 2010, the VA examiner offered a lengthy explanation of how she reached the conclusion that she could not render an opinion without resort to mere speculation.  It is clear that her conclusion was not based on a lack of expertise or the need for additional testing.  As discussed above, the examiner explained that the Veteran had numerous risk factors for hypertension and that all of the risk factors could contribute to the Veteran's hypertension.  In particular, the examiner noted that his sleep apnea alone could cause hypertension.  The Board acknowledges that the VA examiner noted that she did not have the date of the initial diagnosis of hypertension or sleep apnea.  Regarding the sleep apnea diagnosis date, the Veteran is not service-connected for sleep apnea and thus, a remand for further information regarding the date of onset would not benefit him.  Even if further research were done and sleep apnea was ruled out, there remain numerous risk factors which the examiner noted could have contributed to his hypertension.  

Regarding the date of diagnosis of hypertension, the Veteran has consistently reported, through his sworn testimony and statements to the October 2010 VA examiner, that his hypertension began in the mid-late 1980's.  He offered sworn testimony that his hypertension and PTSD began about the same time.  T. page 7.  He reported to the VA examiner that he was diagnosed with hypertension in 1986 following his admission to a mental hospital in May 1986.  The VA examiner noted that records from a 1987 evaluation noted blood pressure of 140/88 and did not contain documentation for borderline hypertension or hypertension.  Notably, despite the absence of a documented dated of initial diagnosis of hypertension, the evidence of record already supports the Veteran's contention that his hypertension did not precede his PTSD.  Any further exploration for an earlier date of diagnosis of hypertension would only result in a fishing expedition for negative evidence, which is not warranted.  

Further, the Veteran has not submitted private treatment records noting the exact onset date of his hypertension, nor has he completed an authorization and consent form for VA to obtain such private records even though the opportunity was offered to him in the October 2010 VCAA letter and again in a June 2015 letter.  Similarly, when he was offered the opportunity to submit additional records during his hearing before the Board, he reported that he had no additional documentation that needed to be obtained.  Moreover, the earliest available VA treatment records have been obtained and were reviewed by the VA examiner.  Similarly, private psychiatric treatment records dated in the mid-1980's are of record and were part of the claims file that was reviewed.  Notably, in the  April 2015 Joint Motion, the parties did not t indicate that VA should make further attempts to obtain records regarding the initial date of diagnosis.  

Given the explanation provided by the VA examiner, and the fact that the examiner clearly considered all relevant evidence and facts, including evidence indicating that the Veteran's hypertension did not precede his PTSD, the Board accepts the  October 2010 VA examiner's statement that an etiology opinion could not be provided without resort to speculation, and finds that no further action on the matter of whether the Veteran's PTSD caused his hypertension is warranted  

With respect to the matter of whether  the Veteran's service-connected PTSD has aggravated his hypertension, as directed by the Board in accordance with the April 2015 joint motion for remand, a September 2015 VA addendum opinion was obtained.  

In the opinion, the VA examiner found that it was less likely than not that the Veteran's hypertension is aggravated beyond its natural progression due to PTSD.  The examiner indicated that the opinion was based on  review of the Veteran's claims file, VA treatment records, the medical journal article provided by the Veteran, as well as the May 2015 remand.  The examiner explained that  there was no medical evidence in the records nor in the available literature that correlated the worsening of PTSD symptomatology and the progression of hypertension.  The examiner noted that the Veteran's PTSD symptoms waxed and waned and that there was no noted medically significant correlation consistent with elevation in the Veteran's blood pressure and treatment thereof.  The examiner also explained that although hypertension may be found in patients with hostile attitudes and certain personality traits, there was no medical evidence to support the contention that having those conditions, including PTSD, would aggravate hypertension beyond its natural progression.  The examiner also noted that the Veteran has other comorbidities including sleep apnea, obesity, alcohol abuse, hyperlipidemia and smoking cigars that may have also contributed to his hypertension.   

The September 2015 VA examiner also specifically addressed treatment records which show the increases in hypertension medication prescribed and compared psychiatric symptoms reported close in time to those increases.  In this regard, she noted that in 2007, the Veteran had a body mass index (BMI) of 32.6 and was prescribed 5 mg of Enalapril.  The examiner also noted that in October 2007, during a treatment record when blood pressure was recorded as 148/77, the Veteran reported that his mental health was stable and there was a note that the Veteran was feeling positive about transition.  Later in October 2007, the Veteran's hypertension medication was increased to 10 mg per day.  The VA examiner noted that during the October 2007 treatment visit, the Veteran's blood pressure was recorded as 145/80.  The treatment provider also noted the Veteran's report that he was feeling better since he had moved to a new home, and that he felt his marriage was better.  The September 2015 VA examiner also noted that sometime between May 2008 and July 2008, the Veteran's hypertension was increased to 20 mg per day, following surgery.  The examiner noted that she was unable to explain why the change occurred but that the change was noted in a preoperative note dated in July 2008.  However, the examiner noted that subsequently, VA treatment records showed that there was discussion of reduction of medications for PTSD and that things were good for the Veteran.  

The September 2015 VA examiner also noted that a May 2009 treatment record for a urology follow up indicated that the Veteran had a slow heart rate and high blood pressure at the same time, and that because of this, his medications was adjusted to 15 mg twice per day.  As an aside, the Board notes that the urology follow up does not appear to be in the electronic file; however, a remand for the same is not required as the VA treatment records in the file note a dosage of 10 mg, twice per day, in April 2009 but a dosage of 15 mg twice per day from June 2009.  In this regard, VA treatment records consistently note that the Veteran was prescribed 10 mg tablets, to be taken as one and one-half, twice per day.  VA treatment records continued to note a prescription at this dosage of Enalapril as recently as June 2015.  There is no indication that his hypertension medication has been increased since June 2015.  As the treatment records in the file are consistent with the finding that the Veteran's hypertension medication was dosed at 15 mg, twice per day, a remand to obtain the specific urology follow up record noted by the VA examiner is not required.  

The Board has reviewed VA outpatient treatment records and observes that such records support the September 2015 VA examiner's assessment that the Veteran reported consistent psychiatric symptoms despite increases in his hypertension medication.  In this regard, during the period when he was taking a lesser dose of hypertension medication, he reported psychiatric symptoms of being worried and mildly anxious.  See January 2009 VA treatment record.  However, another January 2009 VA treatment record noted the Veteran's report that a recent move had been very good for him and his relationship with his wife.  Then in April 2009, he reported experiencing mild depression.  

By contrast, in November 2010, during a time when he was taking an increased hypertension medication (in other words, his hypertension was purportedly worse), the Veteran reported that he liked where he was living, was active in his veteran's service organization, enjoyed talking with and helping other veterans.  He reported that his relationship was good and that he enjoyed family time.  He also reported less intermittent episodes of depression.  See November 2010 VA treatment record.  Subsequently dated VA psychiatric treatment records indicate similar reports.  The Board further notes a May 2015 indicating the Veteran would benefit from a weight management program as one of the health risks of being overweight and/or obese is hypertension as consistent with the VA examiner's conclusion that the Veteran had risk factors for developing hypertension unrelated to his PTSD.

As indicated above, the September 2015 opinion clearly was based on full consideration of the Veteran's documented history, assertions, and evidence submitted on behalf of the Veteran (the medical journal article) is supported by, and is consistent with, pertinent medical evidence of record; and reflects complete, clearly-stated rationale.  As such, the Board accords such opinion great probative value with respect to the question of aggravation.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).  Notably, as neither the Veteran nor his representative has presented, identified or even alluded to the existence of any medical opinion indicated that the Veteran's PTSD has, in fact, aggravated his hypertension, there is no contrary opinion on this point. 

The Board acknowledges the a medical journal article submitted on the Veteran's behalf, but finds that this evidence is not probative of the medical nexus question at issue in this appeal.  The article generally, discusses metabolic syndrome and risks including hypertension.  The article describes metabolic syndrome as a group of characteristics, several of which the Veteran has, and also indicates an increased risk for high blood pressure associated with metabolic syndrome.  However, the article does not address any relationship between high blood pressure and PTSD-much less, this Veteran's hypertension and his PTSD..

The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the medical journal evidence proffered on behalf of the Veteran was not accompanied by a positive opinion by  a medical professional. Rather, here, in the only opinion proffered in connection with this appeal, the September 2015 VA examiner  considered such evidence, and rendered an opinion on the question of aggravation that weighs against the claim.

Finally, as for the lay assertions of record, the Board acknowledges the Veteran's statement expressing his belief that his heart beats faster when he is stressed.  Such is a statement that he is competent to provide (see 38 C.F.R. § 3.159(a)(2) (2015), Charles v. Principi, 16 Vet. App. 370  (2002), and Layno v. Brown, 6 Vet. App. 465, 470 (1994)), and such assertion has been considered.  However, with respect to the Veteran's and his wife's opinions that his hypertension is caused by stress brought on by PTSD, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011)),  the specific issue in this case-the relationship between hypertension  and  PTSD-is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As neither the Veteran nor wife is shown to have appropriate medical training and expertise, neither is competent to render a probative opinion on the matter on which this claim turns.  Id.  Hence, the lay assertions as to medical nexus have no probative value.  

For all the foregoing reasons, the Board finds that service connection for hypertension, claimed as secondary to PTSD, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the  claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for hypertension, claimed as secondary to PTSD, is denied.


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


